DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-9 in the reply filed on 11/15/2021 is acknowledged.  The traversal is on the ground(s) that amended claims 11 and 17 now contain the special technical feature of the multi-leaf collimator with multiple leaf group layers from claim 1, therefore previous basis for lack of unity is overcome.  This is not found persuasive because even though independent claims 11 and 17 amended to cite same technical feature as that in claim 1, that special technical feature does not constitute a contribution over the prior art. For example, Du et al. (CN106730421 – see attached machine translation) discloses a multi-leaf collimator, comprising a driving component (Abstract – drive rods and drive motors), and n leaf-group layers, where n is an integer greater than or equal to 2 (Abstract – first and second blade groups) wherein each leaf –group layer comprises two opposing groups of leaves (Fig. 3-4, 0024-0026), each group of leaves comprises a plurality of leaves (Fig. 3-4, 0009), each of the leaves comprises a front end surface and a rear end surface which are opposite each other (Fig. 3, front end surface is closest to the aperture formed and rear surface is on opposite end of leaf) and each of the leaves is moveable (0025) so that the front end surfaces of the leaves in the multiple leaf-group layers form a variable-shape region that allows beams to pass through (0013, 0024), and the rear end surface of the leaf is connected to the driving component (Fig. 1, 0022 – rod 3 and motor 4 connected to rear surface of leaf). Nord et al. (US20170087387) also discloses a multi-leaf collimator with multiple leaf group layers (0006, 0032-0033) a controller (Fig. 2, 0029 - control circuit 201) configured to control the driving component to drive the leaf to move (0029). 
The requirement is still deemed proper and is therefore made FINAL.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: element 102A1 and 102A2 (Paragraph 0043 of specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Paragraph 0042 line 3 should read “layers are” instead of “layer are”.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “driving component” in claim 1.

Driving component – Fig. 3-1 element 103, Paragraph 0062 – transmission rod 1031 and motor 1032
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the guide rail frames" in lines 4-5. However, only “a guide rail frame” is defined in line 2 of claim 9. Accordingly, there is insufficient antecedent basis for “the guide rail frames” limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-2, 4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (CN106730421) in view of Nord et al. (U.S. Patent App. No. 20170087387) See attached machine translation for Du reference.
Regarding claim 1, Du discloses a multi-leaf collimator (Abstract – multi-blade grating), comprising a driving component (Abstract – multiple drive rods, a plurality of drive components), and n leaf-group layers, where n is an integer greater than or equal to 2, (Abstract – a double leaf collimator) wherein each leaf-group layer comprises one group of leaves or two opposing groups of leaves (Fig. 3 and 4, 0024-0026 - the first and second blade groups each have two opposing groups of leaves), each group of leaves comprises a plurality of leaves (Fig. 3, Fig. 4, 0009 – the group includes a plurality of first blades and the second group includes a plurality of second blades), each of the leaves comprises a front end surface and a rear end surface which are opposite to each other (Fig. 3, see annotated figure 3 below) and each of the leaves is movable (0025 – leaf group 1 moves laterally to form an approximate circular shape) so that the front end surfaces of the leaves in the multiple leaf-group layers form a variable-shape region that allows beams to pass through (0013 – different shapes for different tumor regions, 0024 – X-rays pass through the first and second blade groups); and the rear end surface of the leaf is connected to the driving component (Fig. 1, 0022 – driving motor 4 and driving rod 3 connected to leaf groups 1 and 2 on the rear end).

    PNG
    media_image1.png
    416
    542
    media_image1.png
    Greyscale

However, Du fails to disclose a controller that is configured to control the driving component to drive the leaf to move. 
	Nord discloses a multi-leaf collimator (0006), comprising a driving component (0030 - motor), and n leaf-group layers, where n is an integer greater than or equal to 2, (0029 – multi-layer multi-leaf collimation system 205) wherein each leaf-group layer comprises one group of leaves or two opposing groups of leaves (0032, Fig. 4 shows layers 301 and 401 each with two opposing groups of leaves (302 and 303 for layer 301, 402 and 403 for layer 401)), each group of leaves comprises a plurality of leaves (0035, Fig. 5 – 302.N, 303.N, 402.N, and 403.N are the plurality of leaves in each layer). Nord further discloses a controller (Fig. 2, 0029 - control circuit 201) configured to control the driving component to drive the leaf to move (0029 – “The radiation beam 204 is directed towards a multi-layer multi-leaf collimation system 205 that also operably couples to the control circuit 201 to thereby permit the control circuit 201 to control movement of the collimation systems leaves and hence the formation and distribution of one or more radiation-modulating apertures”). 
	Du in view of Nord is considered to be analogous of the claimed invention because they all disclose multi-leaf collimators that utilize multiple layers of leaves for radiation treatments. Therefore, it 
	Regarding claim 2, Du in view of Nord discloses the multi-leaf collimator according to claim 1 (as discussed above). Du further discloses at least one of the n leaf-group layers comprises two opposing groups of leaves (0024, Fig. 3 and 4, layers 10 and 20 each have two opposing groups of leaves).
Regarding claim 4, Du in view of Nord discloses the multi-leaf collimator according to claim 1 as discussed above. Du further discloses in the n leaf-group layers, the leaves in any two of the leaf group layers have a same movement direction (0025 and 0026 – the leaves in the first and second blade group both move laterally). However, Du fails to disclose orthographic projections of the leaves in different leaf-group layers in a beam direction partially overlap or do not overlap. 
Nord further discloses orthographic projections of the leaves in different leaf-group layers in a beam direction partially overlap or do not overlap (Fig. 5, 0033-0035: “it may be useful in some cases to laterally offset the collimating leaves of one layer from the collimating leaves of the other layer.”)
It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify the combination of Du in view of Nord to include that orthographic projections of the leaves in different leaf-group layers in a beam direction partially overlap or do not overlap as further taught by Nord so that there is limited leakage of radiation through the spaces in between each of the leaves in a layer so that radiation is only applied to the desired area of a target and is not lost between the leaves and to improve the resultant aperture due to the overlapping of leaf layers (0038).  
the multi-leaf collimator according to claim 1 (as discussed above). Du further discloses the leaves in each of the leaf-group layers have a thickness of less than 5mm. (0023 – thickness of leaves in both layers are 3-4 mm)
	Regarding claim 8, Du in view of Nord discloses the multi-leaf collimator according to claim 1 (as discussed above). Du further discloses in the n leaf-group layers, any two adjacent leaf-group layers are detachably connected (0025-0026 – In some instances, the treatment may necessitate a smaller irradiation target region to preserve healthy tissue and correspond to the target size which necessitates the use of a second blade group that can form a smaller aperture. Since the medical staff can replace the first layer (blade group 1) with the second layer (blade group 2) the leaf group layers can be detachably connected in the collimation structure. Additionally, according to In re Dulberg, it is obvious to make components separable if desirable for the use of the device, such as to replace leaf groups in the event that one is damaged to if one group is not needed. See MPEP 2144.04(V)(C).)
It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to make two adjacent leaf-group layers detachably connected in order to adjust which layer of leaves or if both layers of leaves are needed based on the size and shape of the target volume and the corresponding aperture that each leaf group layer can generate since targets can be of irregular shapes and sizes. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Du in view of Nord as applied to claim 1 above, and further in view of Ein-Gal (U.S. Patent App. No. 20010043669).
Regarding claim 3, Du in view of Nord discloses the multi-leaf collimator according to claim 1 as discussed above. However, Du and Nord fail to disclose the leaves in a same leaf-group layer have a same movement direction and the leaves in different leaf-group layers have different movement directions.
a multi-leaf collimator with n leaf-group layers, where n is an integer greater than or equal to 2 (Abstract), wherein each leaf-group layer comprises two opposing groups of leaves (Fig. 2 and 3, 0017-0018), and each group of leaves comprises a plurality of leaves (Fig. 2 and 3, 0017-0018) wherein each of the leaves in a same leaf-group layer have a same movement direction and the leaves in different leaf-group layers have different movement directions (Fig. 3, 0007 – the first layer moves in the X direction and the second layer moves in the Y direction).
Ein-Gal is considered to be analogous of the claimed invention because they both disclose multi-leaf collimators with multiple layers that comprise a plurality of leaves for radiation treatment of a target volume. Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify Du in view of Nord to include that each of the leaves in the same leaf-group layer have a same movement direction and the leaves in different leaf-group layers have different movement directions as taught by Ein-Gal in order to improve the resolution of coverage of a target so that even irregularly shaped target can be irradiated completely (Ein-Gal – 0030). 
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Du in view of Nord as applied to claim 1 above, and further in view of Prince et al. (U.S. Patent App. No. 20120043482).
Regarding claim 5, Du in view of Nord discloses the multi-leaf collimator according to claim 1 as discussed above. However, Du in view of Nord fails to disclose in the n leaf-group layers, the leaves in a same leaf-group layer have a same height and leaves in different leaf-group layers have different heights.
Prince discloses a multi-leaf collimator with n leaf-group layers, where n is an integer greater than or equal to 2 (Abstract, 0025), wherein each leaf-group layer comprises two opposing groups of leaves, and each group of leaves comprises a plurality of leaves (Fig. 1, 0026-0027). Prince further discloses in the n leaf-group layers, the leaves in a same leaf-group layer have a same height and leaves in different leaf-group layers have different heights (0035 – “Therefore, in some embodiment the height of the upper level leaves is greater than the height of the lower level leaves”).
Prince is considered to be analogous of the claimed invention because they both disclose multi-leaf collimators with multiple layers or levels that comprise a plurality of leaves for radiation treatment of a target. It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify the combination of Du in view of Nord to include the leaves in a same leaf-group layer have a same height and leaves in different leaf-group layers have different heights as taught by Prince to ensure the same penumbra over the entire leaf travel range since the penumbra of leaves in the layer closer to the radiation source will tend to be greater than the penumbra of leaves in the level further from the radiation source (0035). 
Regarding claim 7, Du in view of Nord discloses the multi-leaf collimator according to claim 1 as discussed above. However, Du in view of Nord fails to disclose the leaves in each of the leaf-group layers have a height between one-tenth and four times of a half-value layer of a ray.
As applied to claim 5 above, Prince discloses that the height of the leaves in each layer of the collimation system can be variable (0035) and that the height of the leaves affects the attenuation and penumbra of a radiation beam (0035-0036). Therefore, given that the shape and intensity of the radiation beam is variable/adjustable by the MLC (0026), and consequently the half-value level of the ray is also variable, and the leaf height in the different leaf layers that are variable based on the intended intensity and shape of a beam for the desired radiation field/plan, then variable leaf height that Prince teaches may be between one tenth and four times the half-value layer of a ray if that height is desirable for the target to be irradiated.  
It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify the combination of Du in view of Nord to include that the leaves in each of the leaf-group layers have a height between one-tenth and four times the half-value layer of a ray as .  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Du and Nord in view of Prince as applied to claim 5 above, and further in view of Kawrykow et al. (U.S. Patent App. No. 20170148536).
Regarding claim 9, Du and Nord in view of Prince disclose the multi-leaf collimator according to claim 5 as discussed above. However, Du and Nord in view of Prince fail to disclose guide rails and a guide rail frame, wherein the leaves are located on the guide rails and are movable along the guide rails; each leaf-group layer is located in one guide rail frame, and in the n leaf-group layers, the guide rail frames of any two adjacent leaf-group layers are detachably connected; or the n leaf-group layers are located in one guide rail frame, and the guide rails of each leaf- group layer are detachably connected with the guide rail frame.
Kawrykow discloses a multi-leaf collimator (Abstract) comprising a drive component (0054 – motor, 0055 – rods) and n leaf-group layers, where n is an integer greater than or equal to 2, (0003 - first and second multi-leaf collimators in collimating system) wherein each leaf-group layer comprises one group of leaves or two opposing groups of leaves (Fig. 2 0030 – two opposing groups of leaves), each group of leaves comprises a plurality of leaves (Fig. 5, 0037 – layers 302 and 304 each with a plurality of leaves). Kawrykow further discloses guide rails (Fig 6, 0055 – grooves which leaves travel on are guide rails. See annotated fig. 6 below) and a guide rail frame (0055 – leaf support guides, see annotated fig. 6 below), wherein the leaves are located on the guide rails and are movable along the guide rails (Fig. 6, 0055 – “the leaves include tabs at their top and bottom surfaces, which may ride within grooves in the leaf support guides”); each leaf-group layer is located in one guide rail frame (Fig. 6, Fig. 9, 0055 – top leaf support guide 902 for first leaf group layer 302, bottom leaf support guide 906 or the n leaf-group layers are located in one guide rail frame (Fig. 6, Fig. 9, 0055 – middle leaf support guide 904 for both leaf group layers 302 and 304). Although, Kawrykow does not disclose that any two adjacent leaf group layers are detachably connected within the guide rail frame or that the guide rails of each leaf group layer are detachably connected with the guide rail frame, according to In re Dulberg, it would be obvious to make these components separable in the event that only one layer of leaf groups is needed to irradiate a target or if the leaves need to be changed out with those of different dimensions such as a greater height, thickness, or width to better maintain target coverage during treatment with the collimation system (see MPEP 2144.04(V)(C)).

    PNG
    media_image2.png
    494
    745
    media_image2.png
    Greyscale

	Kawrykow is considered to be analogous of the claimed invention because they both disclose multi-leaf collimators with multiple levels that are used to create a desired radiation field in order to irradiate a target volume. It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify the combination of Du and Nord in view of Prince to include 
Conclusion
Vanderstraten et al. (US20190022409) discloses a radiation therapy plan and treatment that includes multilayer multi-leaf collimator with leaves that move at fast speeds and that the leaves of the collimator can be replaced if necessary. 
Constantin et al. (US20170084359) discloses a multi-leaf collimator assembly with multiple layers to reduce leakage in radiation treatment. There are two or more levels of leaf group layers in the assembly and the leaves can travel in the same or different directions. 
Kato et al. (US20020101959) discloses a multi-leaf collimator with multiple layers for radiation treatment. The device include a motor and drive shaft as well as leaves that contain upper and lower support guides to connect to an upper and lower support for leave movement.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN N HUBBELL whose telephone number is (571)272-7028. The examiner can normally be reached M-F 8AM-5PM (EST), Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.N.H./Examiner, Art Unit 3791                                                                                                                                                                                                        

/CARRIE R DORNA/Primary Examiner, Art Unit 3791